Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group I and a species in which X = N in the reply filed on 12/20/2021 is acknowledged.
The examiner searched the elected species and did not find any prior art, thus, the examiner searched the entire invention of Group I.
In order to expedite prosecution after rejoinder, the examiner recommends that applicants delete claim 15 and also delete “prophylaxis” from claim 14.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a.  Claim 1 and claims dependent thereon are rejected because the phrase “optionally substituted” is indefinite.  In the absence of the specific moieties intended to 
It is recommended that applicants recite specific substituents as it was done in claims 2-5. 

	b.  In claims 9-11, the term “medicament” is not clear. Is it a pharmaceutical composition?  If so, the claims should be written as a pharmaceutical composition with a pharmaceutically acceptable carrier.  If applicants intend a method of use claim, then the claim should be written as a method of use claims.

	c.  In claim 12, the phrase, “for use ....” is indefinite. Literally, it simply states an intention, which is a mental state, not a patentable limitation.  Hence the claim is improperly dependent, as it does not further limit the claim on which it depends. That is how the claim has been examined. Alternatively, this may be intended as a method of use claim, in which case, the claim would be garbled, as it begins as a compound claim, and ends as a method claim. Moreover, as it does not contain any actual step, it would not be a proper process claim.  Alternatively, applicants may have intended the compound “in the form in which it is used”, i.e. what is intended is a composition claim. That, however, would require a second ingredient (the carrier) to become a proper composition claim. The intended scope of the claim is thus unclear.


Allowable Subject Matter
Claims 6-8 are allowed.

Information Disclosure Statement
6.	Applicant’s Information Disclosure Statement, filed on 04/03/2020 and 12/20/2021 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.
					 
Objection
7.	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



January 7, 2022